Citation Nr: 1204471	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-26 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 8, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The May 2007 rating decision increased the disability rating for the Veteran's PTSD from 30 percent to 50 percent effective November 30, 2006.  This rating was increased to 70 percent effective January 8, 2010, in an April 2010 supplemental statement of the case.  

The June 2010 rating decision denied entitlement to a TDIU.

In an October 2010 decision, the Board denied entitlement to a rating in excess of 50 percent for PTSD prior to January 8, 2010, and denied entitlement to an evaluation in excess of 70 percent on and after January 8, 2010.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for partial remand in September 2011, requesting that the Court vacate and remand the portion of the Board's October 2010 decision that denied a rating in excess of 50 percent prior to January 8, 2010. In a September 2011 Order, the Court granted the joint motion, vacating the Board's October 2010 decision with respect to the issue of entitlement to a rating in excess of 50 percent prior to January 8, 2010, and remanding the claim to the Board for compliance with directives that were specified by the joint motion.

In addition to the above, the joint motion also notes that "the Board denied entitlement to a total disability rating based on individual unemployability (TDIU) because Appellant had failed to file a Notice of Disagreement regarding the denial of entitlement to TDIU."  The joint motion directs the Board to consider whether any of the various internal VA memoranda and statements from the Veteran's representative constituted a notice of disagreement.  

The Board observes that the joint motion's statement concerning the Board's denial of a TDIU is somewhat inaccurate, as the October 2010 decision did not actually deny entitlement to a TDIU.  Rather, the Board's Introduction section merely notes that "The Veteran was notified on this decision but the record fails to indicate he has disagreed with this determination."  The October 2010 Board decision was issued well within the one-year appeals period of the June 2010 rating decision and, as of the date of the Board decision, the Veteran had not yet filed a notice of disagreement with the TDIU denial.  

The Board notes that the Veteran filed a timely notice of disagreement with the June 2010 rating decision.  This notice of disagreement was received by VA in May 2011.  Thus, any question of whether the Veteran has filed a timely and valid notice of disagreement is rendered moot.

In January 2012, the Veteran's representative submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the September 2011 joint motion, 

With regard to Appellant's claim for an increased rating for PTSD prior to January 8, 2010, the record contains evidence of Appellant's PTSD symptoms that could have a bearing on his occupational and social impairment.  For example, inability to relax due to distressing thoughts, distressing dreams, difficulty sleeping, irritability or outbursts of anger, and exaggerated startle response.  The Board did not discuss how these symptoms specifically affected Appellant's occupational and social impairment to determine whether entitlement to a rating higher than 50 percent is appropriate.  (citations omitted)

The Board finds that a remand is necessary in order to obtain an opinion that adequately addresses the specific concern that is raised in the joint motion.  Thus, this issue must be remanded for further development.

With respect to the TDIU issue, the Board noted above that the Veteran's May 2011 statement constitutes a valid and timely notice of disagreement with the June 2010 rating decision that denied entitlement to a TDIU.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to a TDIU must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's claims folder should be sent for review to a VA psychiatrist.  In accordance with the latest worksheet used to evaluate PTSD, the psychiatrist is to provide a detailed review of the Veteran's pertinent medical history and the nature and extent of this disorder for the period from November 2006 through January 7, 2010.  

The psychiatrist must describe the Veteran's PTSD symptoms and discuss how these symptoms specifically affect the Veteran's occupational and social functioning, including on his ability to obtain and maintain employment.  

The following symptoms were cited by the Court and should be expressly discussed: (1) an inability to relax due to distressing thoughts, (2) distressing dreams, (3) difficulty sleeping, (4) irritability or outbursts of anger, and (5) exaggerated startle response.  

A complete rationale for any opinions expressed must be provided.

2.  Issue a statement of the case addressing the issue of entitlement to a TDIU.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to that issue.

3.  After the development requested above has been completed, review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



